—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Edward Stolzenburg, as president and chief executive officer of Westchester County Health Care Corporation, dated March 31, 1999, which adopted the findings and recommendation of a Hearing Officer, made after a hearing, that the petitioner was guilty of misconduct, and terminated his employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, there was substantial evidence to support the respondents’ determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 140; Matter of Moorehead v New York City Tr. Auth., 190 AD2d 674).
Further, the penalty imposed does not shock the judicial conscience (see, CPLR 7803 [3]; Matter of Paterno, Inc. v Curiale, 88 NY2d 328, 336; Matter of Donati v Shaffer, 83 NY2d 828, 830; Matter of Fox v Finnerty, 62 NY2d 796; Matter of Moorehead v New York City Tr. Auth., supra).
The petitioner’s remaining contentions are without merit. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.